DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 21 March 2022, with respect to the outstanding 35 U.S.C. 112 and 101 rejections have been fully considered and are persuasive.  The rejections has been withdrawn. 
Applicant’s arguments regarding the 35 U.S.C. 102 and 103 rejections have been considered but are not persuasive or moot based on the current grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “one or more surface contact members disposed along the first or second stimulation lead configured to pivot around the first or second stimulation lead” in lines 10-11. The claim is indefinite because the alternative language of the limitation makes it unclear to which stimulation lead the disposed contact member is to pivot around. For example, while it is likely the contact member placed along the first stimulation lead would be configured to pivot around said first stimulation lead, the wording of the claim also implies that the contact member placed along the first stimulation lead could instead be configured to pivot around the second stimulation lead. For purposes of examination either interpretation is considered feasible. 
The remaining claims are rejected due to their dependency on the above referenced claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 9-13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0117972 to Schmidt et al., hereinafter Schmidt (previously cited), in view of US 2017/0333702 to Barner, hereinafter Barner.
Regarding claim 1, Schmidt discloses (Fig 3-6) a medical device system (medical device 600) comprising: an electric field generating circuit (electric field generating circuit 320) configured to generate one or more electric fields (para 0080); and control circuitry (control circuitry 306) in communication with the electric field generating circuit (para 0069), the control circuitry configured to control delivery of the one or more electric fields from the at least one electric field generating circuit (para 0071); one or more electrodes (electrodes 604, 606, 608, 618) disposed on a first stimulation lead (one of leads 106) configured to deliver the electric fields to a site of a cancerous tumor within a patient (cancerous tumor 602); one or more electrodes (electrodes 610, 612, 614, 616) disposed on a second stimulation lead (second of leads 106) configured to deliver the electric fields to the site of a cancerous tumor within a patient (cancerous tumor 602); wherein the first and second stimulation leads are configured to be implanted on or about a duodenum (leads 106 are capable of being placed on or about the duodenum; see e.g., Fig 12 in which leads 106 are placed about the pancreas which is adjacent to the duodenum); wherein the control circuitry causes the electric field generating circuit to generate the one or more electric fields at frequencies selected from a range of between 10 kHz to 1 MHz (para 0077).
Schmidt does not explicitly disclose one or more surface contact members disposed along the first or second stimulation lead configured to pivot around the first or second stimulation lead.
However, Barner teaches one or more surface contact members disposed along the first or second stimulation lead configured to pivot around the first or second stimulation lead (Fig 7; para 0084).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the medical device system of Schmidt with one or more surface contact members disposed along the first or second stimulation lead configured to pivot around the first or second stimulation lead, as taught by Barner, for purpose of embedding, entwining, or entangling the pivoting anchor into patient tissue (para 0084).
Regarding claim 2, Schmidt further teaches wherein the first stimulation lead is configured to be affixed to an anterior exterior surface of the duodenum and the second stimulation lead is configured to be affixed to a posterior exterior surface of the duodenum (leads 106 are capable of being placed on or about the duodenum; see e.g., Fig 12 in which leads 106 are placed about the pancreas which is adjacent to the duodenum).
Regarding claim 5, Schmidt further teaches at least one of the first and second stimulation leads comprising one or more electrical field blocking pads disposed thereon (para 0107).
Regarding claim 6, Schmidt further teaches the electrical field blocking pads comprising at least one of a metal grid and a metalized material (para 0107, 0123).
Regarding claim 9, Schmidt further teaches a housing, the control circuitry disposed within the housing (Fig 1-3: housing 102).
Regarding claim 10, Schmidt further teaches wherein the electrodes on the first stimulation lead or the electrodes on the second stimulation lead are arranged in a grid (Fig 15).
Regarding claim 11, Schmidt further teaches four or more electrodes disposed on the first stimulation lead to deliver the electric fields to a site of the cancerous tumor within the patient and four or more electrodes disposed on the second stimulation lead to deliver the electric fields to a site of the cancerous tumor within the patient (Fig 6).
Regarding claim 12, Schmidt discloses (Fig 3-6) a method of treating pancreatic cancer (Fig 12; abstract) comprising: positioning a first electrical stimulation lead (one of leads 106) on or about a posterior exterior surface of a duodenum of a patient (Fig 12; para 0092), the first electrical stimulation lead comprising a first plurality of electrodes (electrodes 604, 606, 608, 618) and a first surface contact member (para 0136) disposed thereon; positioning a second electrical stimulation lead (second of leads 106) on or about an anterior exterior surface of the duodenum of the patient (Fig 12; para 0092), the second electrical stimulation lead comprising a second plurality of electrodes (electrodes 610, 612, 614, 616) and a second surface contact member (para 0136) disposed thereon; and generating an electrical field between at least one pair of electrodes selected from the first plurality and the second plurality disposed on the electrical stimulation lead (para 0080), the electric field having frequencies within a range of between 10 kHz to 1 MHz (para 0077).
Schmidt does not explicitly disclose wherein the first surface contact member is configured to pivot around the first electrical stimulation lead and the second surface contact member is configured to pivot around the second electrical stimulation lead.
However, Barner teaches wherein the first surface contact member is configured to pivot around the first electrical stimulation lead and the second surface contact member is configured to pivot around the second electrical stimulation lead (Fig 7; para 0084).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the method of treating pancreatic cancer of Schmidt wherein the first surface contact member is configured to pivot around the first electrical stimulation lead and the second surface contact member is configured to pivot around the second electrical stimulation lead, as taught by Barner, for purpose of embedding, entwining, or entangling the pivoting anchor into patient tissue (para 0084).
Regarding claim 13, Schmidt further teaches suturing the first electrical stimulation lead and the second electrical stimulation lead to the duodenum (para 0136).
Regarding claim 16, Schmidt further teaches positioning one or more electrical field blocking pads about at least one of the first and second stimulation leads (para 0107).
Regarding claim 17, Schmidt further teaches the electrical field blocking pads comprising at least one of a metal grid and a metalized material (para 0107, 0123).
Regarding claim 20, Schmidt further teaches wherein the electrodes on the first stimulation lead or the electrodes on the second stimulation lead are arranged in a grid pattern (Fig 15).

Claims 3, 4, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Barner, as applied to claims 1 and 12 above, and further in view of US 2003/0069623 to Stypulkowski, hereinafter Stypulkowski (previously cited).
Regarding claim 3, Schmidt in view of Barner discloses the limitations of claim 1, but does not disclose at least one of the first and second stimulation leads comprising one or more thermal shielding pads disposed thereon.
However, Stypulkowski teaches at least one of the first and second stimulation leads comprising one or more thermal shielding pads disposed thereon (Fig 4a-b: shield 29; para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the leads of Schmidt with thermal shielding pads, as taught by Stypulkowski, for purpose of minimizing or preventing the flow of electrical current toward dorsal ligament structures in the spine that are believed to cause pain and limit the useful stimulation signal magnitude (para 0023-0024).
Regarding claim 4, Barner, as previously applied, further teaches wherein the thermal shielding pads are configured to pivot around the first or second stimulation lead (para 0084).
Regarding claim 14, Schmidt in view of Barner discloses the limitations of claim 1, but does not disclose positioning one or more thermal shielding pads about at least one of the first and second stimulation leads.
However, Stypulkowski teaches positioning one or more thermal shielding pads about at least one of the first and second stimulation leads (Fig 4a-b: shield 29; para 0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the leads of Schmidt with thermal shielding pads, as taught by Stypulkowski, for purpose of minimizing or preventing the flow of electrical current toward dorsal ligament structures in the spine that are believed to cause pain and limit the useful stimulation signal magnitude (para 0023-0024).
Regarding claim 15, Barner, as previously applied, further teaches wherein the thermal shielding pads are configured to pivot around the first or second stimulation lead (para 0084).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792